Title: To Thomas Jefferson from James Madison, 12 December 1788
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 12. 1788

The inclosed letter has been just sent me by Miss Rittenhouse and I avail myself of the delay of Mr. Morris to give it a conveyance. Since mine already in the hands of Mr. Morris further returns have been received from the Western Counties of this State, which tho’ not the entire residue, reduces the final result to certainty. There will be seven representatives of the federal party, and one a moderate antifederalist. I consider this choice as ensuring a majority of friends to the federal Constitution, in both branches of the Congress; as securing the Constitution against the hazardous experiment of a Second Convention; and if prudence should be the character of the first Congress, as leading to measures which will conciliate the well-meaning of all parties, and put our affairs into an auspicious train.
I am charged by Monsr. St. Trise, who is here, with his compliments to you. He is an officer in the French Cavalry, and appears to be an agreeable worthy man.

With every sentiment of esteem and attachment I am Dear Yr. friend & Servt.,

 Js. Madison Jr.

